79 F.3d 354
VIRGIN ISLANDS BAR ASSOCIATION, Plaintiff/Appellee,v.Mark Healy BONNER, Defendant/Appellant.
Civil No. 94-7387.
United States Court of Appeals,Third Circuit.
Dec. 19, 1995.

STIPULATION
NOW COME the Virgin Islands Bar Association and Mark Healy Bonner, Esq., through undersigned counsel, and stipulate to the entry of the following order in this matter:
Upon stipulation of the parties, the court being fully advised in the premises, it is hereby ORDERED:
1.  The opinions of the court below herein, including the opinion reported at 758 F. Supp. 1088 are withdrawn;
2.  Any order of the Court below, to the extent it may apply to Mark H. Bonner, is withdrawn;
3. This matter, against Mark H. Bonner, is dismissed ab initio from its filing April 26, 1990.
By:  /s/ Andrew C. Simpson
Andrew C. Simpson, Esq.
DATED:  November 27, 1995
By:  /s/ Mark Healy Bonner
Mark H. Bonner, Esq.
DATED:  November 30, 1995
BECKER, Circuit Judge.
The matter is remanded to the District Court of the Virgin Islands, Brotman, J. sitting by designation, so that this stipulation may be implemented.


1
SO ORDERED.